DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,157,500 (‘500) or Claims 1-26 of US 10,492,761 (‘761) in view of Baran et al (US 2017/0085867).

Regarding claims 1-5, 7-11, and 13-17, ‘500 and ‘761 both disclose and claim a system, method and CRM for ultrasonic volume rendering whereby the ultrasound device generates a volume dataset based on echo signals, creates volumetric renderings from different viewing directions, and generates a 3d mesh and printing data to produce a physical volume representation of one or more objects and or structures in ultrasound images based on the volumetric data. The ‘500 and ‘761 patents claim 3d modeling of objects, the generation of 3d mesh based on the models, the depth calculation of voxel data as a height to a grid of vertices connected by polygons, and adaptively controls the printing and control based on user inputs for 3d printing (1-8 Sys, 9-17 method, 18-26 CRM ‘761; and 1-8 sys, 9-16 method, 17-20 CRM ‘500)

Attention is hereby directed to the teaching reference to Baran et al which expressly discloses and teaches, in the same area of endeavor the use of standard file formats, including STL file formats for 3d print data rendering and modeling. It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the standard STL file formatting of Baran et al with the teachings of either the ‘500 or ‘761 patents in order to store and generate 3d printed outputs from volumetric ultrasound data including depth/height data (Baran 0291, 0308-0309, 0168).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




1, 2, and 4-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baran et al (US 2017/0085867).
Regarding claims 1, 2, 4, 7-10, and 13-15, Baran et al discloses and teaches a system, method, and programmable media for ultrasonic volume rendering for 3d printing (0162, 0168), including the generation of volumetric data based on echo signals which can include different views, generating a 3d mesh, from the mesh generating 3d printing data, and configuring a printer to generate a physical representation of objects from the ultrasound data based on the dataset (0286, 0168).

Baran et al discloses the modeling of portions of the objects and generating a mesh from the objects, the reception of user inputs and adapting the 3d printing data from inputs, as well as the output of mesh/rendering data from user input (0286-0291).

Regarding claims 5-6, 11-12, and 17-18, Baran et al which expressly discloses and teaches the use of standard file formats including STL file formats for 3d print data rendering and modeling (Baran 0291, 0308-0309, 0168).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793